The opinion of the Court was delivered by
Prentiss, J.
The matter in issue between the parties on the trial, was, whether the mare in question, at the time she was taken on the execution, was the property of the plaintiff, or of Ramsdell, the judgment debtor. The plaintiff having proved, that the mare was received by him in payment of a note, given to him and his wife, the mother of Ramsdell, on account of a legacy left her by her father? the defendant offered, and was permitted to prove, that Ramsdell had been in possession of the mare a long time before she was taken by the defendant, using her as his own. Connected with this, the defendant offered to prove, that the plaintiff had placed in the hands of Ramsdell, to be disposed of by him for the purchase of lands to become his after the decease of the plaintiff and his wife, certain property, which the plaintiff had received on the sale of his wife’s right of dower in the estate of her former husband, and that Ramsdell had used and disposed of this property ; and also, that at the time the plaintiff received the mare in question, he received a grey mare upon the same note given him for the legacy left his wife, and that Ramsdell, with the knowledge of the plaintiff, and without objection, used and sold the grey mare as his own. This evidence was objected to by *392plaintiff and rejected by the court; and the inquiry no# is, whether it was relevant and pertinent to the issue, and ought to have been admitted.
It is very clear, that the mere possession of a personal chat» tel, with the consent of the owner, will not render the chattel liable to the debts or disposition of the reputed owner. It is true, that in England, by the statute of 21 Jac. 1 c. 19, s. 11, property in the possession, order and disposition of a bankrupt, is liable to the payment of bis debts, and may be sold and disposed of for the benefit of his creditors. But it is otherwise on the principles of the common law, unless the possession is fraudulent, and intended for colourable purposes. If there is no fraudulent or deceptive purpose in view, the property cannot be disposed of by the person having it in his possession, nor is it liable to be taken for his debts. (Craig vs. Ward, 9 Johns. Rep. 197.) If, however, the possession is fraudulent, and intended to give the person having it a false credit, of which the jury are to judge, the property may be taken for his debts. So, where there is no proof of an actual sale, if a sale or gift to him can be inferred from the circumstances of the case, the property may be taken by his creditors, or held under a bona fide purchase from him. It is insisted, in this case, that the evidence offered by the defendant, although no direct proof of a sale, was proper to be submitted to the jury, as affording a presumption of a sale or gift from the plaintiff to Ramsdell.
Where a fact cannot be proved by direct testimony, it is frequently necessary to resort to presumptive proof; and when such proof is given, it imposes upon the other party the necessity of explaining it, or rebutting the presumption. It has been held, that if the owner of land lays by, and conceals his titles while another is making improvements upon it, inconsistent with his right, and he makes no objection to it, it is evidence to be left to the consideration of the jury, whether he did not mean to be bound by it, as an assertion of right. (Winchley vs. Pye, 1 Esp. Cas. 364.—Weakley vs. Bucknell, Cowp. 473.—Keech vs. Hall, Doug. 22.) At least, in such case, a court of equity will not permit the owner to resume possession but on terms.--(Savage vs. Foster, 9 Mod. 37.—Rex vs. Inhabitants of Butterton, 6 T. Rep. 554.-2 Aik. 83.-2 Eq. Ca. Abr. 357.) With respect to personal chattels, possession alone is presumptive evidence of property, and with nothing to oppose it, is sufficient; and when the-possession is accompanied with the exercise of complete acts of ownership for a length of time, it is strong evidence for the consideration of the jury, and requires satisfactory explanation. It is laid down in a late work, that if one should be in possession of a horse, which once belonged to his neighbour, for a considerable time, using him as his own, without any claim from his neighbour, it would be presumed there had been a sale, unless such neighbour could prove the contrary. And where a son is in possession of property delivered him by his father to use gratuitously, although the relation be*393tween the parties may sufficiently explain the possession, and remove any presumption of fraud or ownership arising from that alone, yet it is said, that if the father permits the son to 'sell and replace such property, or to exchange and manage it as though it was his own, this will be evidence that the loan was a mere cover for a gift, with intent to deceive and defraud others. (1 Swift's Dig. 766, 273.) Although the proof offered in relation to the property received by the plaintiff on the sale of his wife’s right of dower, may have been properly rejected, in as much as the property was put into Ramsdell’s hands for a specifick purpose, and he had express authority to dispose of it for the use of the plaintiff,'yet we are inclined to think, that the evidence that the grey mare, which was received by the plaintiff with the mare in question, in payment of the legacy to Ramsdell’s mother, was used and sold by Ramsdell as his own, ought to have been admitted. It was evidence of the same character as that which had been admitted, and, connected with the proof given of Ramsdell’s using the mare in question as his own, ought to have been submitted to the jury for them-to weigh, and if they thought proper, to infer a sale or gift to Ramsdell. The grey mare and the mare in question were both received by Ramsdell at the same time, and were both in his possession a long time, and used by him as his own. The using and selling as his own, any part of the property thus put into his possession, with the knowledge of the plaintiff, and without any claim being made by him, would not only be evidence against him as to the property thus sold, but as to the remaining property, when attached by a creditor of Ramsdell, or claimed by a purchaser from him. Any act of ownership over either of the horses, while both were in his possession, would be evidence as it respects the other. The question is not on the weight or sufficiency of the evidence, but whether it was, proper for the consideration of the jury. Although it might, in our opinion, be insufficient to maintain the issue on the part of the defendant, yet, if it was legal and competent evidence,, the defendant had a right to have it weighed by the jury with the other circumstances in the case. (Wilkinson vs. Scott, 17 Mass. 249.) Whether there was a sale or gift to Ramsdell or not, was a fact for the jury to determine, and whatever evidence had a tendency to prove this fact, should have been submitted to their consideration.
A. L. Brown, R. B. Bales and S. H. Hodges, for the plaintiff.
M. Strong, R. C. Royce and C. K. Williams, for the defendant.
Judgment reversed, and cause remanded to the county court for a new trial.